DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 6/28/22 Claims 42-45, 54 and 55 are cancelled. Claims 60-70 are new. Claims 41, 50-53 and 56-70 are currently pending and an action on the merits is as follows.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41, 50-53, 60-63 and 69-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, JR et al. US 2009/0112478 in view of Custer et al. US 2003/0100846.
Regarding claim 41,  Mueller discloses a computer implemented method comprising:
 	receiving measurement data indicative of a subject glucose concentration measured by a glucose sensor of an artificial pancreas system, the artificial pancreas system including glucose sensor and insulin delivery pump ([¶3.65]) 
 	controlling the artificial pancreas system to operate in a therapeutic mode in which the insulin delivery pump is controlled to automatically administer insulin to the user based on the glucose concentration of the user measured by the glucose sensor of the artificial pancreas system ([¶3,65]); 
transitioning the artificial pancreas system directly from a therapeutic mode to an adjunctive mode based on a comparison of the real time usability data against one or more decision mode transition criteria ([¶160] ISIG signal changes that are abnormal or integrity checks cause the change in mode. The ISIG is not a direct measure of the glucose concentration but is data indicative of a glucose concentration. [¶162-164] the third mode uses an external blood glucose reading to check the sensor and also checks the usability to see if the system will transition back to the regular mode of operation that is not probation or sleep. [¶162-164] the third mode uses an external blood glucose reading to check the sensor and also checks the usability to see if the system will transition back to the regular mode of operation. The  probation and sleep modes or states are considered decision support modes as changing these modes changes the function of the device as a whole); wherein one or more of the decision mode transition criteria are selected from the group consisting of a threshold level of noise from the glucose sensor or a predetermined type of fault in a signal from the glucose sensor ([¶81] noise in the ISIG is monitored as part of the determination for re-calibration or replacement and the mode change) and  -5-Application No.: 14/975437 Filing Date: 
controlling the artificial pancreas system to operate in the adjunctive mode, wherein subsequent measurement data received from the glucose sensor is not used to the control insulin delivery pump while the artificial pancreas system in operating in the adjunctive ([¶65,162] the device enters sleep when the usability is too low and the sleep mode does not drive the pump or display glucose).
Mueller does not specifically disclose the representations of glucose concentrations measured by the glucose sensor are displayed during both the therapeutic and adjunctive modes. However, Custer teaches a similar analyte sensing device that displays continuously ([¶84]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to modify Mueller by the teachings of Custer in order to provide some indication of blood glucose so the user could stay informed.
Regarding claim 50, Mueller discloses the usability data includes diagnostic data ([¶90-95,131] the ISIG is used to determine the blood glucose level and the ISIG on its own is diagnostic data for the sensor itself).  
Regarding claim 51, Mueller discloses the usability data includes parameters entered by a user in a setup mode ([¶120] reference measurements are entered to determine if the usability readings are correct).  
Regarding claim 52, Mueller discloses the usability data corresponds to a level of confidence in the measurement data ([¶153] the confidence in the ISIG value is checked).  
Regarding claim 53, Mueller discloses the usability data includes internal data selected from the group consisting of: data from diagnostic tests, calibration slope and baseline data, impedance data, data about faults and artifacts, drift data, noise data, pattern data, time rate -6-Application No.: 14/975437 Filing Date:December 18, 2015 of change of signal data, metadata about sensor identity, environmental data corresponding to a sensor, frequency of calibration data, and transmission mode data ([¶90-95,131] the ISIG is used to determine the blood glucose level and the ISIG on its own is diagnostic data for the sensor itself).
Regarding claim 60 and 61, Mueller discloses the usability data indicates a reliability or accuracy of measurement data received from the glucose sensor and transitioning from the therapeutic mode to the adjunctive mode occurs when the real time usability data indicates the reliability or accuracy of the measurement data received from the glucose sensor is below a threshold ([¶146,160] ISIG signal changes that are abnormal or integrity checks cause the change in mode. The readings are checked for reliability).
Regarding claim 62, Mueller discloses transitioning the artificial pancreas system directly from the adjunctive mode back into the therapeutic mode based on subsequent real time usability data ([¶162-164] the third mode uses an external blood glucose reading to check the sensor and also checks the usability to see if the system will transition back to the regular mode of operation that is not probation or sleep).  
Regarding claim 63, Mueller discloses transitioning the artificial pancreas system directly from the adjunctive mode to an additional mode based on subsequent real time usability data ([¶160] the probation mode).
Regarding claim 69, Mueller discloses the artificial pancreas system is configured to operate in a closed loop while in the therapeutic mode ([¶65]).  
Regarding claim 70, Mueller discloses the insulin delivery pump is worn by the user ([¶3,65] the pump maybe worn or implantable).

Claims 55-59 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller, JR et al. US 2009/0112478 in view of Custer et al. US 2003/0100846 further in view of Mensinger et al. US 2009/0192366.
Regarding claim 56, Mueller does not disclose a first representation of glucose concentrations measured by the glucose sensor are displayed via the user interface during the first decision support mode and a second representation of glucose concentrations measured by the glucose sensor are displayed via the user interface during the second decision support mode, wherein the first representation is different than the second representation. Mensinger teaches that the glucose representations can be different ([¶373]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mueller by the display of Mensinger in order to allow the user to extrapolate information helpful to his/her condition from the display ([¶374]).
Regarding claims 57-59, Mueller does not disclose at least one of the first representation or the second representation comprises a numerical value, a trend of glucose concentrations measured by the glucose sensor or a visual indicator of glucose concentrations measured by the glucose sensor. Mensinger teaches a display that shows a numerical value with a trend indicator and a visual indicator ([¶373][FIG4D]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Mueller by the display of Mensinger in order to allow the user to extrapolate information helpful to his/her condition from the display ([¶374]).

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.
Regarding Applicant’s summation of the interview held 6/20/22, Examiner respectfully disagrees with Applicant’s conclusion. While focusing the amendment on the phases of the system was discussed no agreement was reached on claim language. 
Regarding Applicant’s arguments Mueller does not disclose an artificial pancreas system, Examiner respectfully disagrees. Specifically, Mueller discloses a device with both a sensor ([¶56]) and a pump driven by the sensor ([¶65]).
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 64-68 do not have art applied. The closest prior art to Mueller does not disclose an additional mode where the insulin pump is controlled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791